Citation Nr: 1039962	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for lumbar disc syndrome, recurrent low back strain, prior to 
April 10, 2007.

2.  Entitlement to a disability rating in excess of 40 percent 
for lumbar disc syndrome, recurrent low back strain, from April 
10, 2007.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to July 1976.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by the Oakland, California, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  That rating decision denied entitlement to a 
disability rating in excess of 20 percent for lumbar disc 
syndrome, recurrent low back strain.

In a July 2007 rating action, the RO increased the rating for the 
Veteran's low back disability to 40 percent, effective from April 
10, 2007.  The Veteran maintains his appeal for higher disability 
ratings for the low back disability through both periods on 
appeal, prior to and following April 10, 2007.  The Board has 
refashioned the issues, as displayed above, to most clearly 
reflect the periods and contentions featured in this appeal.

This appeal was previously before the Board in November 2009, 
when it was remanded for additional development.

The Veteran testified before the Board at a Videoconference 
hearing in May 2009. A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Board remanded this appeal in November 2009, noting that the 
Veteran's Board hearing testimony indicated the existence of 
potentially pertinent private medical records and VA medical 
records that were not yet associated with the claims file.  The 
Board's November 2009 remand directed that the RO should take the 
appropriate steps to obtain the necessary authorization from the 
Veteran to request his treatment records from the private 
chiropractor identified at his May 2009 Board hearing ('Dr. 
Wong').  Additionally, the RO was directed to associate the 
Veteran's VA treatment records from recent years with the claims 
file.

The RO completed the requested actions, including sending a 
letter to the Veteran in January 2010 requesting the necessary 
authorizations to obtain any pertinent treatment records from 
private medical providers.  However, the Veteran did not 
immediately reply to this letter, and the RO issued a 
supplemental statement of the case in April 2010.  The case was 
later returned to the Board.  After the case was returned to the 
Board, the RO forwarded to the Board an item of written 
correspondence from the Veteran dated in April 2010 in which the 
Veteran identified the pertinent 'Dr. Wong' and provided the 
requisite authorization to permit VA to obtain the Veteran's 
private treatment records.  The Veteran also identified a VA 
treatment provider involved in pertinent medical care.

As this case was previously remanded with directions to obtain 
the private medical records for which the Veteran has now 
provided authorization, and as it appears that the Veteran 
provided such authorization less than two weeks after the date of 
issuance of the supplemental statement of the case, the Board 
believes that a remand is required to now complete the steps 
necessary to obtain the private medical records in question.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take the appropriate 
steps to request the Veteran's treatment 
records from the private chiropractor ('Dr. 
Wong') identified at his May 2009 Board 
hearing and in his VA Form 21-4142 received 
in April 2010.  If the records cannot be 
obtained, this should be noted in the claims 
file.

2.  The RO/AMC should take any appropriate 
action to ensure that the claims file 
includes any VA medical records for pertinent 
treatment from the present time back to 
February 2010 (the date of the most recent 
update of the claims file with VA medical 
records).

3.  After completion of the above and any 
additional development which the RO may deem 
necessary, the RO/AMC should review the 
expanded record and readjudicate the claims 
on appeal.  If any benefit sought on appeal 
is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


